JUDGMENT OF DISMISSAL
BLANCHE, Judge.
Upon the joint motion of George Mathews, attorney for Marquart Mortgage Company, and Fred H. Belcher, Jr., attorney for Chester Rushing, and upon suggesting to this Honorable Court that a new suit has been filed herein in the 19th Judicial District Court, and that said suit has been answered, and is to be tried de novo, and on suggesting further that this appeal be *188dismissed, without prejudice to either party, costs to be shared jointly:
It is ordered, adjudged and decreed That the appeal herein be dismissed, without prejudice to either party, costs to be shared jointly by both parties hereto.
Thus done, signed and ordered in Baton Rouge, Louisiana, this 19th day of May, 1971.